DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

As per claims 1 and 6:
The limitation, “define a second event based on the first event, the second event being linked to a set of events, each event from the set of events being defined by a different compute device from a set of compute devices from the plurality of compute devices,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person manually drawing a new node on a DAG on pen and paper (e.g., Figs 4-6).
The limitation, “define an order value for a third event based at least in part on a collective stake value associated with the sect of compute device meeting a stake value criterion,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person manually drawing a new node on a DAG on pen and paper based on a mental judgment that a stake value criterion is met (e.g., Figs 4-6).
The limitation, “the collective stake value being a sum of stake values associated with each compute device from the set of compute device,” as drafted, refers to a sum – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
The claims recite an additional element, “a memory storing an instance of a distributed directed acyclic graph (DAG) at a first compute device configured to be included within a plurality of compute devices that implements the distributed DAG via a network operatively coupled to the plurality of compute devices, each compute device from the plurality of compute devices being associated with a stake value.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “receive a first event from an instance of the distributed DAG at a second compute device from the plurality of compute devices.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element, “update a state value associated with the distributed DAG based on the order value.”  “Updating” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
As an ordered combination, the claims are directed to performing the judicial exception – that a consensus ordering on a DAG can be determined using collective stake – in a particular technological environment of a distributed computer environment.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 2:
The claim recites the additional element of “wherein the set of events are descendant events of the third event.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 3:
The claim recites the additional element, “wherein the second event includes a reference to the first event and a reference to a fourth event, the second event being linked to the set of events via the reference to the first event and the reference to the fourth event.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 4:
The claim recites an additional element, “wherein the stake value for each compute device from the plurality of compute devices is associated with an amount of cryptocurrency held by that compute device.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 5:
The limitation, “wherein the stake value criterion is based on a sum of stake values associated with each compute device from the plurality of compute devices,” as drafted, refers to a sum – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 7:
The limitation, “calculate the collective stake value based on a sum of a set of stake values,” as drafted, refers to a sum – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claims recite an abstract idea.
The claim recites an additional element, “each stake value from the set of stake values associated with an instance of the distributed database that defined an event from the set of events.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 8:
The limitation, “determine, based on the collective stake value associated with the first set of events meeting the stake value criterion, a second set of events, each event from the second set of events being identified by the first set of events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person manually drawing a new node on a DAG on pen and paper based on a mental judgment that a stake value criterion is met (e.g., Figs 4-6).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea.
The claim recites an additional element, “wherein the set of events is a first set of events, each event from the first set of events is (1) defined by a different instance of the distributed database and (2) identified by the third event.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 9:
The limitation, “calculate a first round number for the third event based on a determination that a sum of stake values associated with each event from the first set of events meets the stake value criterion,” as drafted, refers to a  mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “wherein the set of events is a first set of events, each event from the first set of events being (1) identified by a second set of events and (2) associated with a second round number less than the first round number.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 10:
The limitation, “determine, based on the collective stake value associated with the first set of events meeting the stake value criterion, a second set of events, each event from the second set of events is identified by the first set of events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person manually drawing a new node on a DAG on pen and paper based on a mental judgment that a stake value criterion is met (e.g., Figs 4-6).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claims recite an abstract idea.
The claim recites an additional element, “wherein the set of events is a first set of events, the first set of events including the third event, each event from the first set of events being defined by a different instance of the distributed database.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 11:
The limitation, “determine a received round number associated with the fourth event based on the fourth event being identified by a subset of events from the set of events such that the collective stake value meets the stake value criterion,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses a person manually forming a judgment of a round number.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 12:
The limitation, “wherein the set of events is a subset of events from a first set of events, determine the subset of events based on a value associated with each event from the subset of events being equal to a value associated with the remaining events from the subset of events, the value associated with each event from the subset of events being (1) associated with a fifth event and (2) based on a value for each event from a second set of events that that event from the subset of events can identify, the stake value criterion being met by the collective stake value associated with the subset of events when the collective stake value associated with the subset of events is greater than a threshold based on the collective stake value associated with the first set of events,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 13:
The limitation, “associate the round number of a fifth event as a received round number for the fourth event based on the stake value criterion being met by the collective stake value associated with the set of events such that the fifth event is designated as a famous event,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim recites the additional element, “wherein the stake value criterion is based on a predefined ratio associated with a collective stake value of the distributed database.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, these additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 14:
The limitations, “wherein the set of events is a subset of events from a plurality of events, determine a value for the third event based on a value for each event from the subset of events, the third event having a round number greater than a round number of each event from the plurality of events, the collective stake value associated with the subset of events being greater than a collective stake value associated with the remaining events from the plurality of events, the stake value criterion being met by the collective stake value associated with the subset of events when the collective stake value associated with the subset of events is less than a threshold, the threshold being based on a collective stake value associated with the distributed database,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 15:
The limitations, “wherein the set of events is a subset of events from a plurality of events, determine a value for the third event as a pseudorandom value based on the stake value criterion associated with the subset of events being met, the third event having a round number greater than a round number of each event from the plurality of events, the collective stake value associated with the subset of events being greater than a collective stake value associated with the remaining events from the plurality of events, the stake value criterion being met by the collective stake value associated with the subset of events when the collective stake value associated with the subset of events is less than a threshold, the threshold being based on a collective stake value associated with the distributed database,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 16,
The limitations, “wherein the set of events is a subset of events from a first set of events, identify the subset of events based on a value associated with each event from the subset of events being equal to a value associated with the remaining events from the subset of events, the value associated with each event from the subset of events being (1) associated with a fifth event and (2) based on a value for each event from a second set of events that that event from the subset of events can identify, the first set of events having a round number greater than a round number of the second set of events, the collective stake value associated with the subset of events being greater than a collective stake value associated with the remaining events from the first set of events, the stake value criterion being met by the collective stake value associated with the subset of events when the collective stake value associated with the subset of events is less than a threshold, the threshold being based on the collective stake value of the first set of events; and identify, based on the stake value criterion being met by the subset of events, a third set of events having a collective stake value used to determine the order value for the fourth event, the third set of events having a round number greater than the round number of the first set of events, a value for each event from the third set of events being based on a value associated with each event from the first set of events that that event from the third set of events can identify,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 17:
The limitations, “wherein each event from the set of events is identified by the third event, the order value for the fourth event is further based on a pseudorandom determination associated with a digital signature of the third event,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim recites the additional element, “each event from the set of events is (1) defined by a different instance of the distributed database.”  This is insignificant extra-solution activity, as it is identifying a source of the data.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 18:
The claim recites an additional element, “wherein the stake value criterion is based at least in part on a sum of a set of stake values associated with a cryptocurrency, each stake value from the set of stake values associated with an amount of cryptocurrency held by a different instance of the distributed database.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 19:
The limitation, “wherein the stake value criterion is met when the collective stake value associated with the set of events is greater than a predetermined threshold, the predetermined threshold based at least in part on a collective stake value of the distributed database,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 20:
The limitation, “define, at a first time, a first event linked to a first plurality of events,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, “defining” in the context of this claim encompasses a person manually drawing a new node on a DAG on pen and paper based on a mental judgment that a stake value criterion is met (e.g., Figs 4-6).
The limitation, “identify an order associated with a third plurality of events based at least on a stake value associated with each compute device from the plurality of compute devices, each event from the third plurality of events being from at least one of the first plurality of events or the second plurality of events,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
The claim recites an additional element, “receive, at a second time after the first time and from a second compute device from the plurality of compute devices, a signal representing a second event (1) defined by the second compute device and (2) linked to a second plurality of events.”  “Receiving” is recited at a high-level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites an additional element, “store in the instance of the distributed database the order associated with the third plurality of events.”  “Storing” is recited at a high-level of generality (i.e., as a generic computer function of storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
As an ordered combination, the claims are directed to performing the judicial exception – that a consensus ordering on a DAG can be determined using collective stake – in a particular technological environment of a distributed computer environment.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claim 21:
The claim recites an additional element, “wherein the stake value associated with each compute device from the plurality of compute devices is proportional to an amount of cryptocurrency associated with an instance of the distributed database at that compute device from the plurality of compute devices.”  This is insignificant extra-solution activity, as it is selecting a particular type of data to be manipulated.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than insignificant extra-solution activity.  Insignificant extra-solution activity cannot provide an inventive concept.
The claim is not patent eligible.

As per claim 22:
The limitations, “each event from the third plurality of events is associated with a value for each attribute from a set of attributes, the value for a first attribute from the set of attributes for each event from the third plurality of events including a first value based on whether a relationship between that event and a collective stake value of a first set of events linked to that event satisfies a criterion, each event from the first set of events being (1) an ancestor of that event from the third plurality of events and (2) associated with a same first common attribute as the remaining events from the first set of events, the first common attribute indicative of an initial instance that a first event defined by each compute device from the plurality of compute devices is associated with a particular value, the value for a second attribute from the set of attributes including a numeric value based on a relationship between that event from the third plurality of events and a second set of events linked to that event from the third plurality of events, each event from the second set of events being a descendant of the event from the third plurality of events and associated with a second common attribute as the remaining events from the second set of events,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

As per claim 23:
The limitations, “each event from the third plurality of events is associated with a value for each attribute from a set of attributes, the value for an attribute from the set of attributes for each event from the third plurality of events includes a first value based on whether a relationship between that event and a collective stake value of a set of events linked to that event satisfies a criterion, the criterion is based a threshold value defined based on a collective stake value of the plurality of compute devices,” as drafted, refers to particular steps of an algorithm – a mathematical calculation.
If a claim limitation, under its broadest reasonable interpretation, covers a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
As the claim recites no further additional elements, the claim does not meaningfully limit practicing the abstract idea, nor does it amount to significantly more than the judicial exception.
The claim is not patent eligible.

Allowable Subject Matter
The prior art does not teach determining an order of events generated by compute devices of a plurality of compute devices based on a stake value associated with each compute device of the plurality of compute devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159